DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
01.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
02.	The information disclosure statement (IDS) filed on 07/30/2020 has been considered by the examiner and made of record in the application file.

Priority
03.	Applicant’s claim for domestic priority under 35 U.S.C. 119(e) is acknowledged.

Drawings
04.	The drawings were received on 07/30/2020.  These drawings are accepted.

Claim Rejections – 35 USC § 112
05.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

06.	Claims 1 – 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claim 1 recites the limitation of a “directory modification time value” that is “associated with a directory” which represents “a most recent point in time a file of the plurality of files was modified”.  These limitations lacks support in the specification.  The specification mostly discusses files and changes that occur to files, but does not specify changes made to directories or that changes made to files is propagated to directories.  Claims 1 further explains that the “directory modification time value” is updated when a file is transmitted from a data processing hardware to one or more servers.  As explained above, the specification does not describe a directory modification time value, much less transmitting it from a hardware device to a server, and that changes made to files would affect the directory modification time value.  Furthermore, the specification does not describe transmitting the updated directory modification time value to a requesting application.


Potential Allowable Subject Matter
07.	Claims 1 – 20 have been examined and are not currently rejected as being anticipated over the prior art of record.  It may be that the claims recite a novel set of limitations and that they could be deemed allowable, as no prior art appears to disclose the entirety of the Applicant’s claimed invention.  However, since the claims stand rejected under 35 USC 112(a), as set forth above, they are not deemed allowable at this time.

Relevant Prior Art Directed to State of Art
08.	Passay (US PGPub 2016/0371296) discloses a method of maintaining statistics for directories, which includes metrics about the files within the directories and modification that are made to them.  The directory statistics is saved and can be stored separate from the directory, and the files can be transmitted to a new location, which is tracked by the stored statistics.

Conclusion
09.	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
	P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

10.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christopher Raab whose telephone number is (571) 270-1090. The Examiner can normally be reached on Monday-Friday from 9:00am to 5:00pm.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Tamara Kyle can be reached on (571) 272-4241. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/CHRISTOPHER J RAAB/Primary Examiner, Art Unit 2156                                                                                                                                                                                                        

June 03, 2022